Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2020

The Court of Appeals hereby passes the following order:

A21A0254. RONALD RUTH et al. v. CHEROKEE FUNDING, LLC. et al.

      Ronald Ruth and Kimberly Oglesby, Individually and on Behalf of All Others
Similarly Situated, filed this lawsuit against Cherokee Funding, LLC, Cherokee
Funding II LLC, Cherokee Funding III LLC (collectively, the “Cherokee
Defendants”), Reid M. Zeising, and Michael G. Hostilo, LLC (“Hostilo”). Zeising
and the Cherokee Defendants filed a motion to dismiss, and Hostilo filed a separate
motion to dismiss. In March 2020, the trial court entered an order granting Zeising
and the Cherokee Defendants’ motion to dismiss in full. In a separate order entered
on the same date, the trial court dismissed all claims against Hostilo, except for
claims for general and professional negligence. Ruth and Oglesby then filed this
direct appeal of the order dismissing their claims against Zeising and the Cherokee
Defendants. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither Code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the record contains no indication that the trial court directed the entry of
judgment under § 9-11-54 (b) or that the remaining claims in this action have been
disposed of. Consequently, because this action remains pending below, Ruth and
Oglesby were required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the order
dismissing their claims against Zeising and the Cherokee Defendants. See OCGA §
5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Ruth and
Oglesby’s failure to do so deprives us of jurisdiction over this premature direct
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/20/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.